Citation Nr: 1008344	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  99-06 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an initial disability evaluation in excess 
of 30 percent for a right knee traumatic synovitis with 
incoordination secondary to pain for the period from February 
17, 1998 to December 29, 2002.

3.  Entitlement to an initial disability evaluation in excess 
of 30 percent for a right knee disability characterized as 
right total knee replacement as of February 1, 2004.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel
INTRODUCTION

The Veteran served on active service from May 1960 to May 
1963.

The case came originally before the Board of Veterans' 
Appeals (Board) on appeal from an August 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon, which granted the Veteran's claim 
for service connection for traumatic synovitis of the right 
knee at a disability rating of 10 percent, and denied his 
claim of service connection for a low back disorder.  The 
case was subsequently transferred to the RO in Fort Harrison, 
Montana.

In July 1999, the Veteran testified at a hearing at the RO 
before a hearing officer; a copy of this transcript has been 
associated with the record.

Following a September 2001 remand to the RO for additional 
development, the Board issued a decision in October 2002 
regarding the Veteran's claims.  The October 2002 Board 
decision denied the Veteran's claim of service connection for 
a low back disorder, but granted a 30 percent disability 
rating for the right knee disability effective the original 
date of claim in February 1998, including a period of 
temporary total disability evaluation due to hospitalization.

The appellant appealed the October 2002 Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  Following an October 2003 Joint Motion for Partial 
Remand (Joint Motion), an October 2003 Court decision vacated 
and remanded the October 2002 Board decision.  In October 
2003, the Veteran requested that his claims folder be 
transferred to the RO located in Muskogee, Oklahoma.  In 
August 2004, the Board remanded the case for additional 
development.  

The Board remanded the case in July 2008 for additional 
development.  After the required development was completed, 
it was returned to the Board.  In April 2009, the Board 
denied service connection for a low back disorder, 
entitlement to a disability rating in excess of 30 percent 
for right knee traumatic synovitis with incoordination 
secondary to pain for the period from February 17, 1998 to 
December 29, 2002 and entitlement to a disability rating in 
excess of 30 percent for right total knee replacement as of 
February 1, 2004.  The appellant appealed the Board's April 
2009 decision to the Court.  Following an November 2009 Joint 
Motion, a November 2009 Court decision vacated and remanded 
the April 2009 Board decision.  

The issues of entitlement to service connection for a low 
back disorder and entitlement to an initial disability 
evaluation in excess of 30 percent for a right knee traumatic 
synovitis with incoordination secondary to pain, for the 
period from February 17, 1998 to December 29, 2002, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the Department of Veterans Affairs Regional 
Office.

FINDING OF FACT

Following receipt of a 100 percent evaluation for residuals 
of a right total knee replacement, as of February 1, 2004, 
the Veteran's right knee disability characterized as right 
total knee replacement has not been manifested by ankylosis 
of the knee, limitation of extension to 30 degrees, nonunion 
of the tibia and fibula with loose motion, requiring a brace 
or chronic residuals of the knee replacement consisting of 
painful motion or weakness in the effected extremity.


CONCLUSION OF LAW

As of February 1, 2004, the criteria for a disability rating 
in excess of 30 percent for a right knee disability 
characterized as right total knee replacement have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.71a, Diagnostic Codes 
5020-5055 (2009).    





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 ; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Pelegrini, the Court held, in part, that notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, the unfavorable 
AOJ decision that is the basis of this appeal was already 
decided and appealed prior to the enactment of the current 
section 5103(a) requirements in 2000.  The Court acknowledged 
in Pelegrini that where, as here, the § 5103(a) notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice.  Rather, the 
appellant has the right to a content complying notice and 
proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  Such a situation may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the duty to notify was satisfied by way of 
letters sent to the appellant in October 2001, September 
2004, May 2007 and August 2008 that fully addressed all 
notice elements.  The letters informed the appellant of what 
evidence was required to substantiate the claim(s) and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
December 2008 supplemental statement of the case issued after 
the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The Veteran was provided with 
this notice in May 2007.

With regard to the Veteran's increased rating claim for his 
right knee disability, the Veteran is challenging the initial 
evaluation assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, private medical records, 
records from the Social Security Administration and lay 
statements have been associated with the Veteran's claims 
file.  The appellant was afforded VA medical examinations in 
November 2008.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Evaluation of initial disability rating - right knee 
disability characterized as right total knee replacement as 
of February 1, 2004

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the Veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  
38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 
C.F.R. § 4.3.  Because this appeal involves initial ratings 
for which service connection was granted and an initial 
disability rating was assigned, it is not the present level 
of disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The evidence reflects that the Veteran underwent a total 
right knee replacement in December 2002, and that he was 
awarded a total temporary disability rating based on surgical 
treatment necessitating convalescence from December 2002 to 
January 31, 2004, with a 30 disability rating reinstated on 
February 1, 2004, under Diagnostic Codes 5020-5055.  
Diagnostic Code 5055 pertains to prosthetic knee 
replacements.  Under this Code, for one year following 
implantation, the knee joint warrants an evaluation of 100 
percent.  Thereafter, where there are chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity, a 60 percent evaluation is warranted.  
Where there are intermediate degrees of residual weakness, 
pain or limitation of motion, the disability is rated by 
analogy to Diagnostic Codes 5256, 5261 or 5262.  The minimum 
evaluation is 30 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5055. 

A February 2006 VA examination report reflects the examiner's 
opinion that the Veteran's right knee disability causes 
marked interference with his normal occupation in the steel 
industry as a millwright since the right knee prevents 
climbing ladders, prolonged standing, walking and sitting, as 
well as heavy lifting, all activities which are required in 
this occupation.  The examiner went on to state that the 
right knee alone would not prevent the Veteran from a 
sedentary occupation if one could be found that would not 
require these activities.  

Ongoing VA medical records showing treatment for various 
other medical conditions do not show any complaints of 
painful motion or weakness in the Veteran's right knee.  

A November 2008 VA examination report shows that the Veteran 
had periods where, after extensive use of his right knee, he 
has pain in his knees, sometimes requiring him to take 
Tylenol.  He reported that he did well after the knee 
replacement surgery and was overall pleased with the results.  
He never used assistive devices and there were no special 
shoes involved for his right knee.  It did not limit his 
activities other than the fact that he could not squat or get 
on his right knee in a kneeling position; however, he 
reported he was not able to do those things prior to his knee 
replacement surgery.  Upon examination, he had a normal gait, 
with range of motion of his right knee from 3 degrees to 105 
degrees on repetitive testing passively.  Active range of 
motion of his right knee was 3 degrees to 100 degrees.  There 
was no fatigability or instability of the joint and patella 
tracking was noted to be normal.  There was no increased 
warmth to palpation and no redness.  There was no effusion of 
the joint.  He reported no mechanical symptoms such as 
locking or giving way and the examiner did not palpate any on 
examination in the way of crepitation.  X-rays revealed a 
cemented-type three compartment arthroplasty of the right 
knee with all of the components appearing to be firmly fixed 
and in good position.  There was no effusion or spacer wear 
evident.  The examiner opined that, in short, it appeared to 
be a right total knee arthroplasty in good repair at the time 
of the examination.

Based upon the evidence of record, the Board finds that the 
Veteran's right knee total replacement does not warrant a 
higher disability rating under Diagnostic Code 5055, as of 
February 1, 2004.  There is no evidence that the Veteran's 
right knee replacement causes any painful motion or weakness 
in his right knee to warrant a 60 percent disability rating 
under Diagnostic Code 5055.  In addition, a disability rating 
in excess of 30 percent is not available under Diagnostic 
Codes 5055, 5256, 5261, or 5262, based upon the Veteran's 
right knee symptoms.  There is no evidence of ankylosis of 
the right knee, extension is not limited to 30 degrees, and 
there is no evidence of nonunion of the tibia and fibula with 
loose motion, requiring a brace.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5055, 5256, 5261, 5262. 

Extraschedular Rating

The Veteran's representative has asserted that the Veteran's 
right service-connected right knee disability should be 
referred for an extraschedular rating.  In exceptional cases 
where schedular evaluations are found to be inadequate, the 
RO may refer a claim to the Under Secretary for Benefits of 
the Director, Compensation and Pension Service, for 
consideration of "an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities."  38 
C.F.R. § 3.321(b)(1) (2009).  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. 
§ 3.321(b)(1).

In terms of an extraschedular evaluation as of February 1, 
2004, there is no evidence that the Veteran's service-
connected right total knee replacement has resulted in marked 
interference with employment or frequent periods of 
hospitalization.  As noted above, the Veteran's right knee 
symptomatology does not meet the criteria for a higher 
disability rating under Diagnostic Code 5055, and is 
appropriately rated at a 30 percent disability rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5055.  The Board notes that 
the Veteran's representative indicated that the February 2006 
VA examiner opined that the Veteran's right knee disability 
causes marked interference with his normal occupation in the 
steel industry as a millwright.  However, the examiner went 
on to state that the right knee alone would not prevent the 
Veteran from a sedentary occupation if one could be found 
that would not require these activities.  In addition, the 
November 2008 VA examination report reflected only minor 
symptoms.  The Board finds that the rating criteria are 
adequate to compensate for the Veteran's total right knee 
replacement.  As such, referral for an extraschedular rating 
is not warranted.

The Board also notes that the Veteran was assigned a total 
disability rating for compensation purposes based on 
individual unemployability due to service-connected 
disabilities (TDIU) rating as of February 1, 2004, rendering 
a claim for an extraschedular rating moot as of that date.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
Gilbert, supra.


ORDER

An initial disability evaluation in excess of 30 percent for 
a right knee disability characterized as right total knee 
replacement, since February 1, 2004, is denied.


REMAND

With regard to the Veteran's claim for service connection for 
a low back disorder, the Veteran has contended that he has a 
current back disability that is a result of an in-service 
parachute accident or an in-service motorcycle accident.  
Service treatment records reflect that the Veteran was seen 
in October 1960 for pain in the middle of his back after 
lifting heavy material.  The examiner noted that the Veteran 
had been in a motorcycle accident one week prior.  The 
Veteran was instructed to return to the clinic if the pain 
persisted.  In August 1961, the Veteran was in a parachute 
accident in which he landed in a tree and injured his right 
knee.  Service treatment records reflect that he was 
hospitalized from August through October for treatment of his 
knee.  The records do not reflect treatment of his back 
during this time.  In January 1962, the Veteran was seen for 
injuries to his right knee and his buttocks.  His separation 
examination does not reflect diagnosis of or treatment for a 
back disorder.  

Post-service medical records reflect several work-related 
injuries, beginning in 1976, to the Veteran's back, which 
resulted in several back surgeries, the first being in 1977.  

The Court, in its October 2003 Order, granted the Joint 
Remand vacating the Board's October 2002 decision because the 
VA examination that the Board used as its basis for denial of 
service connection for the Veteran's back disability was 
based upon inaccurate information.  The examiner noted a 
report in his service treatment records which showed ongoing 
treatment for a back condition; however, this is not 
reflected in the record.  In addition, the Veteran's right 
knee examination was not specific in terms of the loss of 
range of motion during flare-ups of his service-connected 
right knee condition.  

The Board remanded this case in August 2004, in part, to 
obtain missing medical records and provide the Veteran with a 
new examination to determine the etiology of his back 
disorder.  After receipt of additional medical records, the 
Veteran was provided with an examination in February 2006.  
The examiner concluded that the Veteran's claimed back 
disorder was not incurred in nor became manifest during 
active service, nor within one year of active service, and 
that it was at least as likely as not related to a post-
service on-the-job injury.   

In an April 2008 statement, the Veteran's attorney argued 
that the February 2006 VA examiner premised her conclusion 
that there was no back injury resulting from the in-service 
parachute accident on the fact that the service treatment 
records did not mention a low back injury or symptoms.  The 
representative observed that the examiner appeared to have 
rejected the contentions of the Veteran and to have based her 
opinion on the medical records alone.  

The Veteran has contended that he injured his back in an in-
service parachute accident and has submitted statements from 
fellow servicemen that support his contention.  These 
statements are considered lay evidence, which is defined as 
any evidence not requiring that the proponent have 
specialized education, training or experience, but is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2) (2009).  
The Veteran is offering these statements not to make a 
medical diagnosis, but to establish the occurrence of his in-
service injury.  He and his fellow servicemen are competent 
to do so.  

In its July 2008 remand, the Board gave instructions to 
provide the Veteran with an examination in order to obtain an 
opinion as to whether it is likely that his current back 
condition is a result of the in-service parachute accident 
reported by the Veteran and supported by the lay statements 
he submitted and for the examiner to offer an opinion as to 
whether the Veteran's current back condition is related to 
his in-service motorcycle accident.  

The Veteran was provided with this examination in November 
2008.  The November 2008 VA examiner opined that one does not 
generally rupture a normal disc, that it would have to be 
degenerative before; however, he could not absolutely state 
whether or not his in-service injuries started a process that 
eventually led to his herniated disc.  The examiner stated 
that he generally did not believe that a back strain or facet 
injury, when the Veteran was 17 to 19 years old, had a 
significant causation of ultimate herniated disc in the 
future.  He indicated that they could have implied that he 
had some degenerative disc disease at a younger age, but that 
it was nothing unusual.  

In its November 2009 Joint Remand, the Court noted that the 
VA examiner applied a standard for his opinion that was 
different than the one required by the remand.  In the 
remand, the Board instructed the examiner to provide an 
opinion as to whether it is at least as likely as not (50 
percent or more probability) that the Veteran's current back 
disability is etiologically related to the in-service 
parachute incident described by the Veteran, among other 
things.  The standard used by the examiner in his November 
2008 opinion, that he could not absolutely state whether or 
not the Veteran's in-service injuries started a process that 
eventually led to his herniated disc, is a different, more 
strict, standard than that required by the remand.  The Joint 
Remand also noted that the VA examiner did not address all of 
the questions presented in the examination instruction 
paragraph in the Board's July 2008 remand.  As such, the 
Board finds that another examination is necessary in order to 
obtain an adequate medical opinion as to the etiology of the 
Veteran's back disorder.

In terms of the Veteran's claim for entitlement to an initial 
disability evaluation in excess of 30 percent for a right 
knee traumatic synovitis with incoordination secondary to 
pain, to include an extraschedular evaluation, for the period 
from February 17, 1998 to December 29, 2002, in the November 
2009 Joint Remand, the Court found that the RO had not 
considered an extraschedular evaluation for the Veteran's 
right knee disability.  While the Board notes that, in a 
December 2008 supplemental statement of the case, the RO 
found that there was no evidence provided from the Veteran 
showing employment records verifying that he experienced 
marked interference with employment or that there had been 
frequent periods of hospitalization due to his service-
connected right knee disability and that the evidence failed 
to show lost time or sick leave due to his right knee 
disability, this finding did not directly address the period 
of time from February 17, 1998 to December 29, 2002, when an 
extraschedular evaluation would be relevant in this case.

In the Joint Remand, the Court noted several statements by 
private physicians regarding the effect of the Veteran's 
right knee disability on his ability to work.  In a private 
medical record dated in February 1998, J.R.B., M.D. indicated 
that the Veteran was complaining of lumbar pain and knee 
pain.  The private physician found that the Veteran would not 
be able to do work related activity involving prolonged 
walking, climbing, balancing, kneeling, stooping, bending, 
prolonged standing or sitting over 20 minutes at a time or 
frequent or heavy lifting, etc.  In a March 1999 statement, 
this same private physician noted that the Veteran had 
several conditions, including severe degenerative arthritis 
of both knees as well as his lumbar spine, and found that, at 
that point, the Veteran was totally incapable of being 
employed.  An April 2001 Independent Medical Evaluation, 
completed by a private physician, K.V.C., M.D., shows his 
opinion that, considering his occupation of that of an iron 
worker and a millwright, his knee condition rendered him 
unable to perform that activity.  In June 2002, J.R.B., M.D., 
indicated that the Veteran's right knee disability could 
significantly limit functional ability during a flare up of 
when the knee is used repeatedly.  

The Board finds that, based on this evidence and the Joint 
Remand, a remand is necessary for the RO to directly address 
the issue of the Veteran's right knee disability regarding an 
extraschedular evaluation for the time period from February 
17, 1998 to December 29, 2002, in light of these private 
opinions.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements for 
the appellant to be afforded an 
examination, by an appropriate 
specialist, to ascertain the current 
diagnosis of the appellant's back 
disability and whether the appellant's 
current back disability is etiologically 
related to his active duty service.  All 
indicated tests or studies deemed 
necessary for accurate assessments should 
be done.  The claims file, the Joint 
Remand and this remand must be made 
available to the examiner for review of 
the pertinent evidence in connection with 
the examination, and the report should so 
indicate.  

The examiner should review the entire 
record and address all of the pertinent 
medical records and offer an opinion as 
to (1) whether it is at least as likely 
as not (50 percent or more probability) 
that the appellant's current back 
disability is etiologically related to 
the in-service parachute incident 
described by the appellant; (2) whether 
it is at least as likely as not (50 
percent or more probability) that the 
appellant's current back disability is 
etiologically related to his in-service 
motorcycle accident; (3) whether it is at 
least as likely as not (50 percent or 
more probability) that the appellant's 
current back disability is etiologically 
related to his post-service work-related 
accidents; and (4) whether it is at least 
as likely as not (50 percent or more 
probability) that the appellant had 
residuals of his reported back injury 
from the in-service parachute accident or 
motorcycle accident that were present at 
the time of his post-service work-related 
accident and, if so, whether it is at 
least as likely as not (50 percent or 
more probability) that these residuals 
weakened the Veteran's back and made it 
more susceptible to injury.

In formulating the opinion, the examiner 
MUST use the standard set out in these 
instructions, and MUST answer all 
questions noted in this paragraph.  The 
examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.

2.  After completion of the above, the RO 
should readjudicate the appellant's claim 
for service connection for a back 
disability.  

3.  The RO should submit to the Director, 
Compensation and Pension Service the 
issue of determining whether assignment 
of an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1) (2009) for the 
Veteran's service-connected right knee 
disability for the time period from 
February 17, 1998 to December 29, 2002 is 
warranted.  

If any determination remains unfavorable 
to the appellant, he and his attorney 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claims.  No action 
by the appellant is required until he receives further 
notice; however, the appellant is advised that failure to 
cooperate by reporting for examination without good cause may 
have adverse consequences on his claims.  38 C.F.R. § 3.655 
(2009).  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


